 In the Matter ofSOUTHERNFRurrDISTRIBUTORS,INC;.,EMrio1iiiRandAMERICANFEDERATION OF LABOR,PETITIONERCase No. 10-R-2',99.Decided June 12, 1,947dlr. Robert J. Plevs,of Orlando, Fla., for the Employer.Mr. Phil B. Wells,of Orlando, Fla., for the Petitioner.Miss Irene R. Slo fiber,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, the National Labor Relations Board onMarch 11, 1947, conducted a prehearmg election among the employeesof the Employer in the alleged appropriate unit to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election, a Tally of Ballots was furnished thepartiesThe Tally reveals that of approximately 2.56 eligible voters,112 cast ballots, of which 36 were for the Petitioner, 37 against thePetitioner, and 39 were challenged.Three ballots were void.Thereafter, a hearing was held at Orlando, Florida, on April 3,1947, beforeM. A. Prowell, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The Employer contends that the preliearing election should nothave been held because the parties were in dispute regarding the scopeof the appropriate unit. It also contended that the Regional Direc-tor had no authority to order the election because prior to the issuanceof such order, the Petitioner had filed an amended petition, notice ofwhich was not given to the Employer, with the result that the Em-ployer did not have an opportunity to file an answer to such petition.We find no merit to these contentions.The Supreme Court of theUnited States has held that the Board has the administrative author-ity to schedule a hearing at any point in the investigation and thatthe holding of an election prior to the scheduling of a hearing is notcontrary to the provisions of Section 9 (c) of the Act.'There is no'Inland Empire District Council, Lumber&Sawmill WorkersUnion v.Millis, etat,325 U.S. 697.74 N. L. R. B., No. 18:72 SOUTHERN FRUIT DISTRIBUTORS, INC.73possibility of prejudice in any event, since the parties have had anopportunity to be heard before a final decision issues herein.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINFSS OF THE EMPLOYERSouthern Fruit Distributors, Inc.. a Florida corporation whose prin,cipal office is in Orlando, Florida, operates plaits in Florida, Georgia,and South Carolina.This proceeding is concerned only with theEmployer's plant in Orlando, Florida, where the Employer is engagedin canning citrus juices and grapefruit sections and in processingcitrus waste for cattle feed.During the past year, the Employer pur-chased more than $500,000 worth of raw materials for its Orlandoplant, more than 10 percent of which was obtained from points outsidethe State of Florida.During the same period, finished products atthe Orlando plant exceeded $1,000,000 in value, of which approximately90 percent was shipped to out-of-State destinations.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.TIIE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.II I.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate, unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner claims that the unit should include all the productionand maintenance employees of the Employer, including all seasonalemployees, but excluding chemists and other professional employees,floorladies,working foremen, and all other supervisory employees.The Employer opposes the establishment of a plant-wide unit and2Matter of E. R.Squibb&Sons, 67N. L.R. B 557.We note, moreover,that the Board'sRules and Regulations do not provide for the filing of answers to petitions. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserts instead that the employees in each of its five divisions con-stitute separate appropriate units.Should the Board find that aplant-wide unit is appropriate the Employer requests, in any event,that the employees in the sectionizing division be excluded.The Employer's operations are carried on through the followingfive divisions : the juicing, sectionizing, feed mill, maintenance, andboxing and warehouse.The juicing division processes and cans fruitjuices; the sectionizing division prepares and cans grapefruit sections;the feed mill processes the waste products of the citrus fruit for sale ascattle feed; and the maintenance and boxing and warehouse divisionsperform the usual functions of such divisions.Of these five divisions,only the boxing and warehouse and the maintenance divisions operateon a year-round basis.The operations of the other three divisions areseasonal.The juicing division functions approximately 9 months ayear,' the sectionizing division operates approximately 4 months,4 andthe feed mill season depends on the amount of waste products createdin the juicing and sectionizing divisions.While lay-offs occur in theseseasonal divisions at the close of their respective seasons, the sectioniz-ing division is the only division whose employees are all dismissedwhen its season ends.Most of the employees in the juicing divisionand the feed mill are assigned maintenance duties during their slackseasons.About 90 to 120 employees are maintained in the plant on ayear-round basis.In addition to being seasonal workers, the employees in the section-izing division are unskilled.Their duties consist of peeling grape-fruits and dividing them into sections, and they are classified as peelers,and sectionizers.For the most part, these workers are transients andhousewives.Very few return to the plant from season to season,although at the commencement of each season the Employer notifiesthe previous season's workers by postcard that the sectionizing divisionis reopening and requests them to return to work.5Turn-over amongthe sectionizers and peelers is unusually high.During the 1946-1947season which ran for about 17 weeks and ended on March 8, 63 percentof the 690 employees hired worked less than 9 weeks.Only 4 em-ployees worked the entire sectionizing season.All the sectionizersand peelers were laid off on March 8 when the season closed, whichwas 3 days before the election herein.We do not agree with the Employer's contention that separate unitsfor each division should be established.Except for the employees'The juicing season begins in October and ends in June4The sectionizing season this 3 ear began in \ ovember 1946 and ended March 8, 1947.6The record shows that of the 690 employees the Employer hired for the sectionizingdivision during the 1946-1947 season, only 42 had worked the previous seasonNone ofthe 42 had worked 2 full seasons, and'only 4 worked the entire 1946-1947 season. SOUTHERN FRUIT DISTRIBUTORS, INC.75in the sectionizing division, the record does not show that the interestsof the employees in each division are substantially different.Theemployees in the sectionizing division, on the other hand, because ofthe relatively short period of their employment and their high rate ofturn-over, do not have a common interest with the other employees intheir continuous employment.°We shall therefore exclude the em-ployees in the sectionizing division from the unit hereinafter found.We find that all the production and maintenance employees at theEmployer's Orlando, Florida, plant, including the employees of thejuicing, boxing and warehouse, maintenance, and feed mill divisions,but excluding the employees of the sectionizing division, chemists,professional employees, floorladies, working foremen, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. OBJECTIONS TO THE CONDUCT OF THE ELECTIONAfter the hearing, the Petitioner filed objections to the conduct ofthe election alleging (1) that the pay roll used in the election did notcontain a complete list of eligible voters, and (2) that one of theEmployer's two observers at the election was a supervisory employee.The Petitioner asserts that these objections are based on testimonyadduced at the hearing.As to the first objection, the record showsthat the names of 11 employees who appeared at the polls were notlisted on the pay roll prepared by the Employer for the election.However, these 11 employees were identified as eligible voters at thepolling place and their names were added to the pay-roll list with theapproval of the Petitioner's observer.The observers of both thePetitioner and the Employer then put check marks beside the namesof these 11 employees and permitted them to cast their ballots withoutchallenge.The record does not show, and the Petitioner does not claim.that any eligible voter who presented himself at the polls was deprivedof his right to vote in the election because of the incompleteness of thepay-roll list.As to the second objection, the record does not show theduties of the observer in question or that she was in fact a supervisoryemployee.On the basis of the foregoing and the entire record in thecase, we perceive no reason for setting aside the results of the electionbecause of the afore-mentioned objections.6Matter of Dr P Phillips CanningCo, 73 N. L R B 988;Matter of Libby, McNeill andLibby,59 N L. R. B 864,Matter of RantFoods,Inc.,68 N. L. It. B. 800. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI.THE DETERMINATION OF REPRESENTATIVESThe Employer challenged 39 ballots at the election on the groundthat the voters were not eligible employees.These ballots were castby employees who worked in the Employer's sectionizing divisionduring the 194G-1947 season, all of whom had been laid off 3 daysbefore the election.Inasmuch as we have excluded these employeesfrom the bargaining unit, we shall sustain the challenges to these39 ballots.The results of the election held before the hearing among theemployees of the Employer show that the Petitioner has not secureda majority of the valid votes cast.We shall, therefore, dismiss thepetition herein.ORDERIT IS HEREBY ORDEREDthat the petition for investigation of repre-sentatives of employees of SouthernFruit Distributors,Inc., Orlando,Florida, filed by American Federation of Labor, be, and it hereby is,dismissed.CHAIRMAN HERZOC took no part in the consideration of the aboveDecision and Order.f